Citation Nr: 0814451	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for fibrocystic breast 
disease.

2. Entitlement to service connection for status-post simple 
bilateral mastectomies, claimed as secondary to fibrocystic 
breast disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to June 1982.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from September and 
December 2004 rating decisions of the Philadelphia RO.  In 
January 2006, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  The 
case was previously before the Board in November 2006 when it 
was referred to the Veterans Health Administration (VHA) for 
an advisory medical opinion.  In April 2007, the Board 
remanded the case for RO initial consideration of evidence 
received without a waiver of RO review. 


FINDINGS OF FACT

1. The appellant has fibrocystic breast disease that was 
first manifested in service.

2. Bilateral simple prophylactic mastectomies are not shown 
to be proximately due to or the result of fibrocystic breast 
disease.


CONCLUSIONS OF LAW

1. Service connection for fibrocystic breast disease is 
warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303 (2007).

2. Secondary service connection for status-post simple 
bilateral mastectomies is not warranted.  38 U.S.C.A. § 1110, 
1131, 5107; 38 C.F.R. § 3.102, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

On the issue of service connection for fibrocystic breast 
disease, inasmuch as the determination below constitutes a 
full grant of the claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
content or timing is harmless.  

Regarding the issue of service connection for status-post 
simple bilateral mastectomies, the veteran was advised of 
VA's duties to notify and assist in the development of the 
claim prior to the initial adjudication of her claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An 
October 2004 letter explained the evidence necessary to 
substantiate her claim, the evidence VA was responsible for 
providing, the evidence she was responsible for providing, 
and advised her to submit any evidence or provide any 
information she had regarding her claim.  The Board notes 
that this letter did not specifically notify her of the 
elements required to establish secondary service connection 
for status-post bilateral mastectomies.   While this notice 
error is presumed prejudicial, the Board finds that it did 
not affect the essential fairness of the adjudication because 
the record shows the veteran had actual knowledge of these 
requirements.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see Vazquez-Flores, 22 Vet. App. 37, 48-49 (2008) 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim." (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007))).  As will be specifically 
laid out in the facts and analysis below, during testimony at 
the January 2006 hearing and in statements and evidence 
submitted throughout the appeal period, the veteran has 
demonstrated actual knowledge of the need to show a 
relationship between fibrocystic breast disease and bilateral 
mastectomies.  Hence, she was not prejudiced in that she did 
not receive this notice.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), an April 2007 letter 
informed the veteran of disability rating and effective date 
criteria.  

The veteran's service medical records (SMRs) and pertinent 
treatment records have been secured.  The Board obtained an 
advisory opinion from a VHA specialist in January 2007.  The 
veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claims.

B.	Factual Background

Fibrocystic breast disease was not noted on service 
enlistment examination in November 1971.  SMRs show the 
veteran was first diagnosed with a cystic breast in September 
1980.  September 1981 records show she complained of pain and 
tingling in her right breast and had a lump in her left 
breast; it was noted she had a history of fibrocystic breast 
disease, and she was told to stay away from products 
containing caffeine.  The assessment was fibrocystic breast 
disease.  

A January 1989 mammogram revealed bilaterally dense breasts 
with no secondary signs of carcinoma; it was noted the 
efficacy of mammography in dense breasts is reduced.  
Mammograms in 1992 through 1996 showed moderately fibrocystic 
breasts that were stable with no radiographic evidence for 
malignancy.  Private treatment records from Dr. B. W. during 
this time period reveal the veteran was experiencing 
tenderness and pain in her left breast and cystic changes on 
physical examination.  

A January 1998 mammogram revealed a mass in the left breast 
and indistinct calcifications of the left breast that were 
noted to be suspicious abnormalities; a biopsy was 
recommended.  February 1998 biopsy of a lump in the left 
breast revealed periductal mastitis with duct ectasia and 
mild fibrocystic changes.  

A December 1998 mammogram revealed round calcifications of 
the left breast; it was noted they were probably a benign 
finding, but follow up was suggested.

May 2000 results of a needle biopsy indicate no malignant 
cells; cellular features were consistent with fibroadenoma.

An August 2000 mammogram revealed a .6 by 1 centimeter solid 
mass in the left breast.  A September 2000 biopsy of the left 
breast mass showed proliferative fibrocystic changes with 
mild epithelial atypia and atypical lobular hyperplasia.  A 
September 2000 private treatment record from Dr. B. W. 
indicates the veteran had experienced blood clots in the 
past; thus, she had no interest in taking Tamoxifen.  

March 2002 private treatment records note that Dr. B. W. had 
no "biochemical means to reduce her risk of breast cancer" 
since the veteran could not take Tamoxifen.  He informed her 
that mastectomies would only reduce her chances of getting 
breast cancer by 90 percent.  

A September 2003 MRI of the left breast revealed a 1 
centimeter mass, presumably solid, in the subareolar region 
of the left breast.  An October 2003 ultrasound of the left 
breast revealed dilated peri-areolar ducts without discrete 
solid nodule.

An October 2003 letter from Dr. B. W. states that the veteran 
had decided to undergo prophylactic mastectomies.  He noted 
that her parents died of colon cancer and that her aunt had 
breast cancer.  
A December 2003 Aetna health insurance document precertifies 
coverage for the left simple mastectomy, finding that the 
procedure is medically necessary.  

A February 2004 operative report reveals the veteran 
underwent bilateral simple prophylactic mastectomies.  The 
report indicates the veteran was status-post a left breast 
biopsy showing "atypia, i.e., premalignant cells."  It was 
noted she had a family history of breast cancer and a recent 
MRI revealed a solid mass in the left breast.  After 
discussing her options with her doctors and her family, she 
had decided to have the mastectomies to reduce her chances of 
getting breast cancer.  Biopsy results for the left breast 
revealed numerous cysts and ectatic ducts with apocrine 
metaplasia and focal atypical ductal epithelial hyperplasia; 
there was no carcinoma identified.  Biopsy results for the 
right breast revealed benign fibrotic breast tissue with 
cysts and ectatic ducts with no identified carcinoma and a 
benign right intramammary lymph node.  

In statements submitted throughout the appeal and at the 
January 2006 hearing, the veteran has stated that she had 
fibrocystic breast disease diagnosed in service.  At that 
time, she was advised to not drink caffeine or coffee, but 
further testing was not completed.  She states that her 
fibrocystic changes progressed to atypia.  She indicated that 
she found examples of many other ROs who had granted service 
connection for fibrocystic breast disease and she cited and 
added to the record a GAO study indicating the need for 
consistency in RO decisions around the country.  At the 
hearing, she and her husband testified that the mastectomies 
were disfiguring.  She also stated that she was a nurse and 
that she was aware of much literature on the subject and that 
her fibrocystic breast disease became proliferative and 
potentially cancerous, which is why she elected to have 
bilateral mastectomies.  

VBA Fast Letter 99-115 states that fibrocystic breast disease 
"is not a pathologic condition, but a physiologic (or normal 
or nonpathologic) finding, occurring in about two-thirds of 
women."

In January 2007, a VHA physician reviewed the veteran's 
claims file, studied current medical literature, including 
the New England Journal of Medicine, Up-to-Date, and Pub Med 
as well as internal medicine, surgical, and surgical 
pathology textbooks.  He noted that his literature review did 
not uncover a link of periductal mastitis, duct ectasia, or 
mild fibrocystic changes with either atypical lobular 
hyperplasia or cancerous changes.  He also discussed the 
veteran's case with a plastic surgeon and a general surgeon 
who agreed that they were not aware of a link between 
fibrocystic changes or fibrocystic disease and atypical 
lobular hyperplasia.  He provided the following opinion:

[I]t is less likely as not that the veteran's 
fibrocystic breast disease was a disabling 
condition given that there is insufficient 
clinical evidence identified at this time to 
provide a link between fibrocystic change of the 
breast or fibrocystic disease of the breast and 
atypical lobular hyperplasia of the breast.  The 
veteran's fibrocystic breast disease is less 
likely as not a physiologic finding occurring in 
about two-thirds of women.  Fibrocystic change . 
. . occurs in approximately 60% of premoneopausal 
women and is not considered a disease state and 
is actually very common.  However, fibrocystic 
disease of the breast is outside of the normal 
spectrum and is considered a disease state.  
However, fibrocystic disease of the breast is not 
usually linked with the later development of 
carcinoma of the breast or atypical lobular 
hyperplasia of the breast.  It is less likely as 
not that the veteran's fibrocystic breast disease 
is linked to the development of atypical lobular 
hyperplasia which developed after separation from 
the service and then later resulted in bilateral, 
simple mastectomies.

A Society of Surgical Oncology Position Statement on 
Prophylactic Mastectomy states that clinicopathologic 
presentations that increase the risk of cancer and 
specifically indicate bilateral prophylactic mastectomies 
include atypical hyperplasia of lobular or ductal origin; 
family history of breast cancer in a first-degree relative; 
and dense fibronodular breasts that are mammographically or 
clinically difficult to evaluate in a patient with either, or 
both, of the above clinical presentations.

Throughout her appeal, the veteran has submitted textual 
evidence addressing fibrocystic changes, atypical lobular 
hyperplasia, and breast cancer risks.  An article entitled 
Diagnosis of Fibrocystic Changes, from www.cancer.org, 
describes that there are many different types of fibrocystic 
changes, most of which reflect the way the breast tissue has 
responded to monthly hormone changes and have little other 
importance.  This text states that some changes mean a 
slightly increased risk of developing breast cancer.  
Fibrosis is the prominence of fibrous tissue, while cysts are 
fluid-filled, round or oval shaped sacs within the breasts.  
Having fibrosis or one or more cysts does not affect a 
woman's breast cancer risk.  Duct epithelial hyperplasia or 
lobular hyperplasia is an overgrowth of cells that line the 
ducts or lobules.  Atypical hyperplasia describes cells that 
are slightly distorted in how they are arranged.  

Another text indicates that atypical hyperplasia moderately 
increases the risk of invasive breast carcinoma while 
atypical lobular or ductal hyperplasia with a family history 
of carcinoma in primary relatives increases the risk by 8-10 
times.  A different text states that atypical hyperplasia is 
associated with a "fivefold increase in breast cancer risk 
and is found in an estimated 4 to 10 percent of women with 
lumpy breasts."  

Another text defines mammary duct ectasia as a nonspecific 
dilatation of the major subareolar ducts with occasional 
involvement of the smaller ducts that is unrelated to 
fibrocystic changes.  

An article entitled Risk of breast cancer associated with 
atypical hyperplasia of lobular and ductal types, indicates 
that there is a positive association between atypical 
hyperplasia and the subsequent development of breast cancer, 
but the relationship between the different types of atypical 
hyperplasia has not been extensively studied.  Another 
article entitled Cancer Found More Often in Dense Breasts 
indicates that density of breasts is a risk factor for breast 
cancer, particularly because the density masks early 
cancerous findings on mammograms.  An article entitled Benign 
breast disease and the risk of developing invasive malignancy 
states that benign breast disease includes chronic cystic 
mastitis, fibroadenoma, fibrocystic disease, and related 
lesions.  5 to 10 percent of proliferative lesions show 
cellular atypia, which increases the risk of breast cancer by 
5-fold.

The veteran has also submitted copies of Board decisions that 
granted service connection for fibrocystic breast disease and 
that addressed ratings for previously service-connected 
fibrocystic breast disease.

C.	Legal Criteria and Analysis

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Fibrocystic Breast Disease

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

As fibrocystic breast disease was not noted on service 
entrance examination, the veteran is presumed to have been in 
sound condition as to such disease at service entry.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The evidence of 
record indicates that the appellant experienced fibrocystic 
breast disease approximately seven years after her entry into 
service, and that this condition persisted after service.  
The Board is aware of VBA Fast Letter 99-115 which indicates 
that fibrocystic breast disease is not a disability as it is 
a physiologic finding.  However, the January 2007 VHA 
physician opined that it was "less likely as not" that the 
veteran's fibrocystic breast disease was a physiologic 
finding occurring in about two-thirds of women and that 
fibrocystic disease of the breast was outside of the normal 
spectrum and was considered a disease state.  Based on this 
VA specialist's conclusion, the Board finds that the 
veteran's fibrocystic breast disease is a disability that 
began in service and persisted after service.  Hence, service 
connection for fibrocystic breast disease is warranted.

Status-Post Simple Bilateral Prophylactic Mastectomies

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires (1) competent evidence (a medical 
diagnosis) of current chronic disability; (2) evidence of a 
service-connected disability; and (3) competent evidence that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc). 

It is neither shown nor alleged that the veteran's simple 
bilateral prophylactic mastectomies occurred during service.  
The veteran's only contention has been that she underwent 
simple bilateral prophylactic mastectomies as secondary to 
fibrocystic breast disease.

As the decision above establishes service connection for 
fibrocystic breast disease and the evidence shows that the 
veteran underwent simple bilateral prophylactic mastectomies 
in February 2004, what remains to be shown is that the 
mastectomies were done as a result of fibrocystic breast 
disease.  The preponderance of the evidence is against such a 
finding.  

The January 2007 VHA physician reviewed the veteran's claims 
file, medical literature, and consulted with a plastic 
surgeon and a general surgeon.  Based on the evidence and 
these consultations, he concluded that it was "less likely 
as not that the veteran's fibrocystic breast disease is 
linked to the development of atypical lobular hyperplasia 
which developed after separation from the service and then 
later resulted in bilateral, simple mastectomies."  The 
Board finds that the textual evidence submitted by the 
veteran supports the VHA physician's conclusion.  
Specifically, the Board notes that the textual evidence shows 
that there are many different types of fibrocystic changes.  
SMRs show what the veteran had in service was fibrosis and 
cystic changes.  About eighteen years later the pathology 
changed to atypical lobular hyperplasia.  The textual 
evidence supports that such pathology is different from and 
unrelated to the fibrocystic changes that had their onset 
during service.  

Notably, the evidence supports that fibrosis and cystic 
changes do not increase a woman's risk of breast cancer; 
however, atypical lobular hyperplasia pathology in breast 
lumps does increase a woman's risk of breast cancer.  This 
particularly increases breast cancer risks where there is a 
family history of the disease, as is the situation with the 
veteran.  The textual evidence explains that the pathology 
between lumps and masses with fibrosis and cystic changes is 
very different from the pathology of lumps with atypical 
hyperplasia.  This evidence does not indicate that there is a 
relationship among these different pathologies; it merely 
shows that breast lumps could be manifested by these many 
different pathologies.  The article stating that atypical 
hyperplasia occurs in about 4-10 percent of women with lumpy 
breasts does not indicate that there is a higher risk of 
atypical hyperplasia in women with lumpy breasts as opposed 
to women without the condition; it merely indicates a 
possibility that atypical hyperplasia could occur in women 
with lumpy breasts.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (holding that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim).  
It does not show that atypical hyperplasia in the veteran 
occurred because she had fibrocystic breast disease.  
The Board notes that the veteran has submitted many Board 
decisions in support of her claim.  38 C.F.R. § 20.1303 
instructs that previously issued Board decisions are not 
precedent; however, they "can be considered in a case to the 
extent that they reasonably relate to the case, but each case 
presented to the Board will be decided on the basis of the 
individual facts of the case in light of applicable procedure 
and substantive law."  The majority of the cases submitted 
by the veteran address service connection for fibrocystic 
breast disease and increased ratings for such disability; 
such decisions are distinct from the issue of whether the 
veteran is entitled to secondary service connection for 
bilateral mastectomies.  However, the Board notes that one 
1994 decision submitted by the veteran granted service 
connection for residuals of fibrocystic breast disease where 
that veteran had undergone bilateral mastectomies.  While 
this case also involved post-service mastectomies, the 
situation is factually distinct from the veteran's case as 
the other veteran had several different diagnoses, including 
mastalgia and fibrocystic dysplasia and had breast reduction 
mammoplasties performed during service.  Additionally, there 
was not a medical opinion of record that was contrary to the 
conclusion that fibrocystic breast disease and its residuals 
were incurred in service.  Another distinction is that the 
question in the current case focuses on whether secondary 
service connection is warranted and not whether the status-
post simple bilateral mastectomies were incurred in service.  
Hence, the 1994 Board decision and other decisions submitted 
by the veteran do not reasonably relate to the case currently 
before the Board.

The Board recognizes that the veteran is a nurse and that she 
has competency to opine regarding medical etiology issues.  
However, the preponderance of the evidence supports the 
contrary opinion that the atypical hyperplasia that 
ultimately resulted in the veteran deciding to have bilateral 
prophylactic mastectomies was unrelated to the fibrocystic 
changes that she experienced during service and for which she 
has now been granted service connection.  The Board finds 
that the January 2007 VHA specialist's opinion that atypical 
lobular hyperplasia (and resultant mastectomies) is less 
likely as not related to fibrocystic breast disease holds 
more probative value than the veteran's opinion.  It is 
consistent with the textual and medical evidence of record; 
is based on consultations by the physician with other 
physicians; involved extensive review of the available 
medical literature, review of the veteran's claims file, and 
her pertinent medical history.  

The Board finds that the preponderance of the evidence is 
against a finding that the atypical lobular hyperplasia and 
bilateral prophylactic mastectomies were proximately due to 
or the result of service-connected fibrocystic breast 
disease.  In such a situation, the benefit of the doubt 
doctrine does not apply and the claim must be denied.


ORDER

Service connection for fibrocystic breast disease is granted.

Service connection for status post-simple bilateral 
mastectomies as secondary to fibrocystic breast disease is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


